Citation Nr: 1533501	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  14-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 14, 2013.  

2. Entitlement to an initial increased rating in excess of 30 percent for PTSD since May 14, 2013.  

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran an evaluation of 30 percent for PTSD, effective August 5, 2008.  

In April 2015, the Veteran testified regarding this matter at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

During his April 2015 Board hearing, the Veteran asserted that his unemployment was secondary to the effects of his mental disorder.  Therefore, the issue of entitlement to a TDIU has been raised by the record in connection with the increased rating claim on appeal, and is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. Prior to May 14, 2013, the Veteran's PTSD has been manifested by symptoms approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

2. Since May 14, 2013, the Veteran's PTD has been manifested by symptoms approximating occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for PTSD prior to May 14, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for a disability rating of 50 percent, but no greater, for PTSD since May 14, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for PTSD represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in a September 2008 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided VA examinations of his PTSD in December 2008, March 2011, and May 2013.  These examination and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the April 2015 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II. Increased Rating

The Veteran argues that his PTSD symptoms are more severe than a 30 percent disability rating reflects.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD, as a psychiatric disability, is evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated together regardless of the diagnoses.  In situations where PTSD is formally diagnosed, but its symptoms are not severe enough either to interfere with occupational and social functioning, or to require continuous medication, a noncompensable rating is warranted.  Id. 

A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A higher 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id. 

A higher 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

The next and highest 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Board notes that, since the Veteran was last examined, a new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) has been published, and it contains no GAF score information.  However, as the Veteran was examined prior to this change and was provided with GAF scores, the Board will evaluate them as one piece of information in determining the level of severity of the Veteran's PTSD. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran contends in his November 2010 notice of disagreement that he should be rated at 70 percent.  The Veteran's representative asserts in his February 2014 appellate brief that the Veteran's symptoms more closely approximate a 50 percent rating, noting not a lot was noted about the issues the Veteran had in interpersonal relationships and amount of arguing he and his spouse have, and he was shorted on the amount, severity, and frequency of panic attacks.  The Veteran elaborated in during his April 2015 Board hearing that he had not been as up front with his counselors and physicians about his symptoms.  

The Veteran was afforded a VA psychiatric evaluation in December 2008.  The examiner noted he reviewed the Veteran's claim folder and medical records.  The Veteran reported he had a good relationship with his wife, noting "[e]very now and then, we argue a little bit.  Other than than, we do good."  Both belonged to a church.  Occasional dinner out with wife, but it was difficult for him to afford much with the recent economy; the Veteran reported he went out more when the economy was better.  He also reported a good relationship with his two children and grandson.  He denied having close friends; reporting his former social network was based on drinking, and he does not socialize as much now that he does not drink.  Enjoyed fishing, but has not gone in a while.  Denied having other leisure interests.

Upon examination, the examiner reported that the Veteran was neatly groomed, appropriately dress, affect was appropriate, mood was good, speech was unremarkable, attention was intact, thought process was unremarkable, and the Veteran understood the outcome of his behavior.  The examiner found no hallucinations, delusions, obsessive/ritualistic behavior, panic attacks, suicidal thoughts, or episodes of violence.  The Veteran was able to maintain minimum personal hygiene and had fair impulse control.  The Veteran's memory was normal.  PTSD symptoms consisted of recurrent and intrusive distressing recollection of events once a week, avoidance, restricted range of affect, difficulty falling or staying asleep, irritability or outburst of anger, and hypervigilance.  The examiner noted the disturbances caused clinically significant distress or impairment in social, occupation, or other important areas of functioning.  The Veteran further reported feeling uncomfortable with groups of people, but also described tolerating such situations, like recently attending a Christmas party at his wife's request.  He denied other avoidance of people, places, or activities.  It was further noted that the Veteran had mild irritability that he clearly associated with episodes of physical pain.  Denied exaggerated startle response.  The examiner also found the Veteran's PTSD signs and symptoms were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, noting mild symptoms and functional impairment.  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified, and assigned the Veteran a GAF score of 70, noting the Veteran had mild symptoms and functional impairment.  The examiner further notes that the Veteran displayed symptoms of PTSD but did not meet the full criteria for the disorder.  The examiner explained that subclinical PTSD presentation was often referred to as post-traumatic stress syndrome (PTSS).  The difference between the two conditions as based upon the number of symptoms experienced rather than the severity of those symptoms.  Like PTSD, PTSS was an anxiety disorder presumed to have arisen from traumatic events experienced during military and should be afforded the same consideration.  

A February 2009 VA mental health treatment record notes the Veteran reported he was more irritable with his spouse, noting his mood was "irritable" and affect was constricted.  It further notes the Veteran presented with non-specific symptoms of PTSD and depressive mood symptoms.  An April 2009 VA mental health treatment record notes the Veteran had a diagnosis of PTSD and was assigned a GAF score of 59.  A June 2009 Vet Center report notes the Veteran attended church regularly and communication with family helped support Veteran's mental health status.  The Veteran adopted his grandson and was actively involved in his life and continued to communicate with his daughter, who lived out of state, daily by phone.  A July 2009 VA mental health treatment record notes the Veteran was assigned a GAF score of 60.  An October 2009 VA mental health treatment record notes the Veteran's mood was depressed and affect was flat.  

A January 2010 statement from J.C., readjustment counseling therapist at the VA, notes the Veteran had been a consistent and fully engaged client at the Vet Center in individual therapy since October 2008.  The statement notes, that the Veteran demonstrated an increase in the intensity and severity of his symptoms associated with PTSD.  During the last month, the Veteran had typically been experiencing traumas in the form of intrusive thought two-right times per week, getting emotionally and physically upset after exposure to trauma related stimuli three to four times per week, flashbacks one to two times per week, and nightmares two to three times per week.  Sleep deficits were reported as six to seven hours of sleep interrupted nightly.  Other symptoms included hyperarousal, explaining he had instances experiencing extraordinary concerns about safety two to three times per week, trauma related thought suppression, emotional numbing, avoidance of conversations and situations that might trigger re-experiencing, sleep problems, difficulty concentrating, and easily startled.  

The Veteran was afforded another VA psychiatric evaluation in March 2011.  The examiner reviewed the claims file.  The Veteran reported he was prescribed medication.  The Veteran stated he had a supportive relationship with his wife.  They would argue at times; he attributed this to arguments over finances.  His wife would get loud and her tone of voice would get him upset and then he would go off and be by himself to calm down, but they never had any physical conflict.  He reported frequent contact with his daughter and a good relationship with his grandson.  He had few friends; he interacted with one person occasionally, but most of his time was spent with the family.  He does not enjoy being around crowds, but reported being comfortable in church service.  

On evaluation, the examiner found the Veteran's appearance was clean and appropriate, mood was good, affect appropriate, attention was intact, orientation was intact, thought process was unremarkable, speech was spontaneous, clear, and coherent, his behavior was appropriate, and the Veteran understood the outcome of his behavior.  The examiner noted the Veteran had obsessive or ritualistic behavior because he reported that he would lock the doors of his house and look out the windows to make sure it was safe; on occasion, he would have to check a second time to make sure it was locked.  No panic attacks, episodes of violence, but the Veteran would get frustrated when things did not work out, but he worked to control his anger.  Memory was normal, but he reported he had difficulty recalling events that occurred in Vietnam, while he could recall childhood and early memories.  PTSD symptoms consisted of avoidance, hypervigilance, sleep impairment, and recurrent distressing dreams of the traumatic event.  The examiner confirmed the diagnosis of PTSD and assigned the Veteran a GAF score of 69 and found the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  The examiner explained that the Veteran was currently able to care for himself, used the community, interacted with his family, and had good judgment.  However, he continued to limit his interactions with those outside the family and his recreational activities could be limited if large crowds were involved.  

An April 2011 VA mental health treatment record notes the Veteran was assigned a GAF score of 60.  (See Virtual VA, Capri entry 4/13/11, p. 8).   

In an October 2011 rating decision, the Veteran was granted a temporary evaluation of 100 percent, effective February 2, 2011, based on hospitalization over 21 days.  An evaluation of 30 percent was continued from May 1, 2011.  

VA mental health treatment records from November 2011 to April 2013 note the Veteran was assigned a GAF score of 55.  (See Virtual VA, Capri entry 11/10/11, p. 22, and entry 4/16/13, p. 92). 

The Veteran submitted a statement from his wife in May 2012, in which she states the Veteran would get hateful with her a lot and also got violent sometimes, but he had never hit her.  She further states the Veteran was also aggressive with her when she would tell him to calm down.  The Veteran does not like to socialize with people in his community, stating he did not know what to talk about.  

During his RO hearing in August 2012, the Veteran asserted he had panic attacks two to three times a week.  

The Veteran was afforded another VA psychiatric evaluation in May 2103.  The examiner reviewed the claims file.  The Veteran reported a very good relationship with his wife, but described more frequent conflict/arguments than in the past; noting they have a significant argument five to seven days a week.  He stated his persistent irritability and isolative characteristics tended to annoy his spouse and kept him from maintaining effective social relationships, noting he had not attended church since 2011 because he just lost interest.  The examiner noted "this seems contraindicative as those records note he was very active in the program."  He occasionally went out to dinner with his wife, but stated it was hard to afford much of that type of activity.  Maintained a good relationship with his two children and grandson.  The Veteran reported sleep impairment, prefers to be alone, and loss of interest in fishing (his usual recreational pursuit).  

On examination, the examiner found the Veteran persistently reexperienced recurrent and distressing recollections of the event, and recurrent distressing dreams.  Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness was indicated by efforts to avoid activities, places or people that arouse recollections, markedly diminished interest or participation in significant activities, and feeling of detachment.  The Veteran also displayed difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  The duration of the symptoms was more than a month.  The examiner further found the PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Symptoms of PTSD included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner confirmed the diagnosis of PTSD and diagnosed the Veteran with depressive disorder, assigning a GAF score of 65.  The examiner further noted it was not possible to differentiate what symptoms are attributable to each diagnosis, explaining that symptoms of each diagnosis overlapped and could not be further distinguished without undue speculation; however, depression was secondary to PTSD.  The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication. 

A July 2014 VA mental health treatment record notes the Veteran reported difficulty remembering.  A later July 2014 VA mental health treatment record notes the Veteran presented for admission for the PTSD program, complaining of increasing depression and isolation.  He stated over the last two years, it had been getting worse and worse.  An even later July 2014 VA mental health treatment record notes the Veteran reported he had been socially and emotionally avoidant, tending to isolate himself.  On examination, the Veteran presented with a mildly depressed mood and affect was slightly blunted.  A subsequent July 2014 VA mental health treatment record notes the Veteran reported he enjoyed spending time with his wife.  

In a September 2014 rating decision, the Veteran was again granted a temporary evaluation of 100 percent, effective July 3, 2014, based on admission to the psychosocial residential rehabilitation treatment program because of hospitalization over 21 days.  An evaluation of 30 percent was continued from September 1, 2014.  

Based on the evidence of record, the Board finds prior to May 14, 2013, the preponderance of the evidence of record is against a rating in excess of 30 percent for service-connected PTSD.  The Veteran's PTSD has been manifested by some depression, hypervigilance, avoidance, exaggerated startle response, irritability, intrusive thoughts, some isolation, and trouble sleeping.  Such symptomatology has resulted, at most, as noted on March 2011 VA psychiatric evaluation, in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

Although during his August 2012 RO hearing, the Veteran reported panic attacks two to three times a week, the Veteran's representative noted in his February 2014 appellate brief that the Veteran was shorted on the amount, severity, and frequency of panic attacks, the Veteran denied panic attacks during his December 2008 VA psychiatric evaluation and his March 2011 VA psychiatric evaluation.  Moreover, such severe symptomatology as near-continuous panic affecting the ability to function independently, appropriately and effectively has never been noted.  Judgment has been noted to be normal, and while the Veteran has reported some isolating behaviors and social impairment, and the Veteran's representative contends in his February 2014 brief that not a lot was noted about the issues the Veteran had in interpersonal relationships and the amount of arguing he had with his spouse, the Veteran continuously reported a good relationship with his wife and family and further reported being comfortable in church.  While the Veteran has reported some irritability and his wife asserted in her May 2102 statement that the Veteran got violent sometimes, but never hit her, no symptoms of the severity of impaired impulse control such as unprovoked irritability with periods of violence have been present.  The Veteran explained during the March 2011 VA psychiatric evaluation that his wife would get loud and the tone of her voice would get him upset and he would then go off to be alone and cool down.  Moreover, there is no evidence in the record of the Veteran being violent.  While the Veteran asserted in his April 2015 Board hearing that he has not been up front with counselors and physicians about his symptoms, the Board the Veteran has to be honest and forthcoming with examiners.  Furthermore, if a Veteran is impaired, it is difficult to hide certain manifestations that would be observed by a professional.  

Additionally, while the December 2008 VA examiner found the Veteran's disturbances caused clinically significant distress or impairment in social, occupation, or other important areas of functioning, the same examiner also found the Veteran's PTSD symptoms were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, noting mild symptoms and functional impairment, which warrants only a 10 percent rating.  Moreover, the December 2008 examiner assigned the Veteran a GAF score of 70, further solidifying the examiner's opinion that the Veteran's symptoms were mild.  

Although the March 2011 VA examiner found the Veteran had obsessive or ritualistic behavior because he reported that he would lock the doors of his house and look out the windows to make sure it was safe and on occasion, he would have to check a second time to make sure it was locked, the Board finds this to be an isolated finding.  The record is void of any indication that the Veteran had obsessive or ritualistic behavior.  Rather, the January 2010 statement from VA employee J.C. notes the Veteran's had hyperarousal, explaining he had instances experiencing extraordinary concerns about safety two to three times per week, but did not relate this obsessive or ritualistic behavior.  Instead, he related it to hyperarousal.  

To the extent that the GAF scores of 55, 59 and 60 might indicate symptomology more severe than that contemplated in a 30 percent rating under DC 9411, the Board finds the scores to be of less probative value than the other, extensive evidence of record reflecting that the Veteran's symptoms and impairment due to his PTSD approximate those contemplated in the criteria for a 30 percent rating, as discussed above.  In this regard, again, the record does not reflect symptomatology of the severity of suicidal ideation, or abnormal affect or speech, and it reflects that the Veteran has generally functioned fairly well and has had meaningful relationships with family and the church community generally.  

Accordingly, an initial rating in excess of 30 percent prior to May 14, 2013, for PTSD is not warranted.   

Based on the evidence of record, the Board finds that upon resolution of reasonable doubt in the Veteran's favor, a rating of 50 percent is warranted for the Veteran's PTSD since May 14, 2013.  In this regard, the Board finds that the evidence is at least in equipoise as to whether the Veteran suffers from symptoms commensurate with the criteria for a 50 percent rating.  Indeed, the May 2013 VA examiner found the Veteran had difficulty in establishing and maintaining effective work and social relationships, panic attacks more than once a week, and found the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran further reported he had more frequent conflicts/arguments with his wife than in the past.  Moreover, a July 2014 VA mental health treatment record notes the Veteran reported he had difficulty remembering and a subsequent July 2014 VA mental health treatment record notes the Veteran presented with a mildly depressed mood and affect was slightly blunted.  

The Board acknowledges that the symptoms described above do not indicate that the Veteran experiences all of the symptoms associated with a 50 percent disability evaluation for PTSD.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board finds that the evidence as a whole suggests that there is occupational and social impairment with reduced reliability and productivity.  Therefore, a 50 percent disability evaluation, even though all the specific symptoms listed for a 50 percent evaluation are not manifested.

The Board finds, however, that the Veteran's disability does not approximate the criteria for the next higher rating of 70 percent because there is no evidence that his disability resulted in deficiencies in most areas.  The Veteran has not shown symptoms commensurate with impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, obsessional rituals that interfere with routine activities, or inability to establish and maintain effective relationships.  Most of his documented symptoms (e.g., sleep impairments, depression, anxiety, irritability, and avoidance) are specifically included in the criteria for a 30 or 50 percent evaluation.  Moreover, the Veteran's representative asserted in his February 2014 appellate brief that the Veteran's symptoms more closely approximated a 50 percent rating. 

Additionally, the evidence shows that the Veteran does not demonstrate gross impairment in thought processes or communication, persistent delusions, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own name.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Board finds that the weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximate the 50 percent criteria since May 14, 2013.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  A higher schedular rating is available for additional impairment in social and occupational functioning, but that is not shown.  All of the symptomatology shown in the medical records and put for by the Veteran relate to occupational and social functioning.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Accordingly, an initial rating in excess of 30 percent for PTSD is not warranted prior to May 14, 2013, and the weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximate the 50 percent criteria since May 14, 2013.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD prior to May 14, 2013, is denied.

Entitlement to an initial rating of 50 percent for PTSD since May 14, 2013, is granted, subject to the laws and regulations governing the payment of VA benefits. 


REMAND

As noted in the introduction above, during his April 2015 Board hearing, the Veteran asserted he stopped working as the result of his mental disorder.  In view of the higher rating assigned herein, the Board finds that remand to the AOJ is appropriate so that full and fair development and consideration of the issue of entitlement to a TDIU may be undertaken.

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran, with the appropriate claim form, informing him of the evidence required to establish entitlement to a TDIU.

2. Upon review of any evidence submitted, and any additional development deemed necessary, evaluate and adjudicate the TDIU claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


